                                       Case 2:19-cv-01269-MCE-JDP Document 16 Filed 10/06/20 Page 1 of 2


                                   1   ASHLEY R. AMERIO, ESQ. (SBN 230469)
                                       MATTHEW ENGEBRETSON, ESQ. (SBN 231994)
                                   2   AMERIO LAW FIRM P.C.
                                       1640 Lead Hill Boulevard, Suite 220
                                   3   Roseville, CA 95661
                                       Tel: (916) 419-1111
                                   4   Email: ashley@ameriolaw.com
                                   5   Attorneys for Plaintiffs,
                                       TIMOTHY GRAY AND DINA GRAY
                                   6

                                   7   MARK S. POSARD (SBN 208790)
                                       mposard@grsm.com
                                   8   ANNETTE L. ROSE (SBN 311274)
                                       arose@grsm.com
                                   9   GORDON REES SCULLY MANSUKHANI, LLP
                                       3 Park Center Drive, Suite 200
                                  10   Sacramento, CA 95825
                                       Telephone: (916) 565-2900
                                  11   Facsimile: (916) 920-4402
1640 Lead Hill Blvd., Suite 220
 AMERIO LAW FIRM, P.C.




                                  12   Attorneys for Defendant
    Roseville, CA 95661




                                       ESA MANAGEMENT, LLC
                                  13

                                  14
                                                                   UNITED STATES DISTRICT COURT
                                  15
                                                                  EASTERN DISTRICT OF CALIFORNIA
                                  16                                   SACRAMENTO DIVISION

                                  17
                                       TIMOTHY GRAY AND DINA GRAY,                         Case No.: 2:19-cv-01269-MCE-EFB
                                  18
                                              Plaintiffs,                                  JOINT STIPULATION AND ORDER
                                  19
                                                                                           FOR DISMISSAL WITH PREJUDICE
                                              v.
                                  20
                                       EXTENDED STAY AMERICA, INC.; ESA
                                  21   MANAGEMENT, LLC; LAURA BURKE
                                       and DOES 1 to 25, inclusive,
                                  22
                                              Defendants.
                                  23

                                  24

                                  25

                                  26          The parties in this action, acting through counsel, and pursuant to Federal Rules of Civil

                                  27   Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed

                                  28   by them, to the Dismissal With Prejudice, including all causes of action, claims, and
                                       Case 2:19-cv-01269-MCE-JDP Document 16 Filed 10/06/20 Page 2 of 2


                                   1   counterclaims stated herein against all parties, with each party to bear its own attorney fees and

                                   2   costs.

                                   3   Dated: September 23, 2020                             AMERIO LAW FIRM, P.C.

                                   4

                                   5                                                 By:     /s/ Ashley R. Amerio__________
                                   6                                                         Ashley R. Amerio, Esq.
                                                                                             Matthew Engebretson, Esq.
                                   7                                                         Attorney for Plaintiffs

                                   8   Dated: September 23, 2020                             GORDON REES
                                                                                             SKULLY MANSUKHANI, LLP
                                   9

                                  10                                                 By:     /s/ Annette Rose____________
                                                                                             Annette Rose
                                  11                                                         Mark Posard
1640 Lead Hill Blvd., Suite 220




                                                                                             Attorneys for Defendant
 AMERIO LAW FIRM, P.C.




                                  12
    Roseville, CA 95661




                                  13

                                  14                                                 ORDER

                                  15            The stipulation is approved. The entire action, including all causes of action, claims,

                                  16   and counterclaims stated herein against all parties, is hereby DISMISSED with prejudice.

                                  17   The matter having now been concluded in its entirety, the Clerk of Court is d irected to close

                                  18   the file.

                                  19            IT IS SO ORDERED.

                                  20
                                       Dated: October 6, 2020
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
